Foed, Judge:
The proper value for dutiable purposes of certain electric pumps and parts covered by the appeal for a reappraisement enumerated above is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and counsel for the United States that the merchandise described in the invoices and entry covered by this appeal for reappraisement as pumps or as complete sets of parts for assembly into a particular pump are submersible pumps, having as an essential feature an electrical element or device and are included in the “Final List” published in T.D. 54521, that the aforesaid pmnps were neither freely sold nor offered for sale to all purchasers for exportation to the United States on or about the dates of exportation of the shipments here involved; that neither such nor similar pumps were freely offered for sale for home consumption in Sweden, the country of exportation of each of the shipments here involved; that neither such nor similar imported pmnps were freely offered for sale in the United States; that the proper basis for valuation is Cost of Production as defined in Section 1402(f), 19 U.S.C.A. and that said Cost of Production for each of the models subject to these appeals for reappraisement is as follows:
B 38L 1-Phase Swedish Crowns 830:-
B-38L 3-Phase 815:-
Bibo 3 a 1.055:-
B-80L it 1.500:-
B-80MA 1.450:-
Bibo 4 tt 1. 575:-
B-150/200LB tt 8.000:-
CP-80/100 6 H.P. 1.610:-
CS-100 6 H.P. 1.659:-
It is further stipulated and agreed that this appeal to reappraisement be submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that the cost of production as defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. *597Dec. 295, T.D. 54165, is the proper basis of value for the electric pumps and parts in issue and that said value is as follows:
1-Phase Swedish Crowns 830 B 38L
3-Phase a u 815 B-38L
1. 055 Bibo 3
u 1.500 B-80L
u 1.450 B-80MA
u 1. 575 Bibo 4
u 8. 000
u 1. 610 CP-80/100 pH O
u 1. 659 CS-100 PM O
Judgment will be entered accordingly.